Title: Proclamation for a General Fast, 9 December 1747
From: Franklin, Benjamin
To: 


The minutes of the Governor’s Council of December 8, 1747, record that that body, “taking into Consideration the State of the War in general, the Sickness that lately rag’d over this City and the Province, the probability of our Enemies making a Descent on the City, and the Calamitous Situation of our Frontiers,” in order to awaken the inhabitants to “a just Sense of their Condition,” appointed Abraham Taylor and Thomas Hopkinson to draft a suitable proclamation for a general fast. Their draft was submitted the following day, it was read and approved, and the Council ordered that it be engrossed and published on December 10 “forenoon at the Court House with the usual Solemnity.”
In this bare recital Franklin’s name is not mentioned and no suggestion made as to where Taylor and Hopkinson might have turned for a model. Franklin’s autobiography supplies the deficiency. His activity in the Association, he relates, won him the confidence of the members of the Council, and they consulted him in matters of importance to the Association. “Calling in the Aid of Religion, I propos’d to them the Proclaiming a Fast, to promote Reformation, and implore the Blessing of Heaven on our Undertaking. They embrac’d the Motion, but as it was the first Fast ever thought of in the Province, the Secretary had no Precedent from which to draw the Proclamation. My Education in New England, where a Fast is proclaim’d every Year, was here of some Advantage. I drew it in the accustomed Stile, it was translated into German, printed in both Languages and divulg’d thro’ the Province.”
  

[December 9, 1747]
By the Honourable the President and Council of theProvince of Pennsylvania,A Proclamation For a General Fast.
Forasmuch as it is the Duty of Mankind, on all suitable Occasions, to acknowledge their Dependance on the Divine Being, to give Thanks for the Mercies received, and no less to deprecate his Judgments, and humbly pray for his Protection: And as the Calamities of a bloody War, in which our Nation is now engaged, seem every Year more nearly to approach us, and the Expedition form’d for the Security of these Plantations, hath been laid aside: As the Inhabitants of this Province and City have been sorely visited with mortal Sickness in the Summer past, and there is just Reason to fear, that unless we humble ourselves before the Lord, and amend our Ways, we may be chastised with yet heavier Judgments: We have therefore thought fit, on due Consideration thereof, to appoint Thursday, the seventh Day of January next, to be observed throughout this Province as a Day of Fasting and Prayer; exhorting all, both Ministers and People, to observe the same with becoming Seriousness and Attention, and to join with one Accord in the most humble and fervent Supplications, That Almighty God would mercifully interpose, and still the Rage of War among the Nations, and put a Stop to the Effusion of Christian Blood: That he would preserve and bless our Gracious King, guide his Councils, and give him Victory over his Enemies, to the Establishing a speedy and lasting Peace: That he would bless, prosper and preserve all the British Colonies, and particularly, that he would take this Province under his Protection, confound the Designs and defeat the Attempts of its Enemies, and unite our Hearts, and strengthen our Hands in every Undertaking that may be for the Publick Good, and for our Defence and Security in this Time of Danger: That he would graciously please to bless the succeeding Year with Health, Peace and Plenty, and enable us to make a right Use of his late afflicting Hand, in a sincere and thorough Reformation of our Lives and Manners, to which the Ministers of all religious Societies are desired earnestly to exhort their People. And it is recommended to all Persons to abstain from servile Labour on the said Day.
Given at Philadelphia, under the Great Seal of the said Province, the Ninth Day of December, in the Twenty-first Year of the Reign of our Sovereign Lord George II. by the Grace of God, of Great-Britain, France and Ireland, King, Defender of the Faith, &c. Annoq; Domini, 1747.
Anthony Palmer, President


By Order of the Honourable the President andCouncil, Richard Peters, Secretary.
God Save the King.

